VAN BRUNT, P. J.,
(dissenting.) I cannot concur in the conclusion arrived at by my associates in this case: I am utterly at a loss to find in this record any evidence of negligence upon the part of the defendant. Whatever negligence there was arose from the impetuosity and undue haste of the pilot of the boat upon which the plaintiff was employed. It appeared from the evidence- that when the float upon which the plaintiff was employed came to the slip of the defendant it was already occupied by another float, and that they signaled to know whether they could come into the slip, and received a reply that they could do so provided they pulled out the float then in the slip. It further appeared that they pulled out the float, and, without any invitation or notice that the pier was ready to receive them, the pilot having' charge of the float upon which the plaintiff was injured, being in a hurry, drove the float into the slip, and one of the plaintiff’s feet was caught in the keys which projected from the bridge. It further appeared that this pilot knew of the existence of these keys, and that they weré out upon the float that was occupying the pier, and that they were required to be pulled back before he could enter the pier with safety; and yet, without any notice that they had been pulled back, or that the pier was ready, he drove his float in, and the plaintiff was caught between one of .these keys and the deck of the float; the only evidence being that perhaps there was time enough to have pulled in the keys. But I fail to see that there was any negligence upon the part of the employe of the defendant until he was invited to go into the slip after the other float had been removed. Instead of waiting to ascertain whether the pier was ready, knowing that something had to be done before he could safely enter, he was in such a hurry that he drove his float in, regardless of what might be the condition of the- bridge. In the prevailing opinion it is said: “It seems that the defendant’s employes had notice that float 23 was about to draw near the bridge, and it was their duty to exercise due care to have it in a safe condition to receive the float.” But where there is, in this case, any notice to them that this incoming float was-to be driven in at once, is not pointed out. The employes of the defendant had no reason to suppose that the pilot controlling the float, knowing the danger of coming in with -these keys projecting, would rush his boat in, regardless of the risk, without ascertaining that the slip had been made ready for his reception. That he was negligent is beyond •question. Without an intimation that the bridge was ready, to-shove his float in, and then, because the bridge was not ready, to *771claim negligence upon the part of the defendant, seems to be applying a very harsh rule of diligence, and such as has never heretofore been sanctioned. The judgment should be affirmed, with costs.